DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 5-6, 15 and 18 (Currently Amended) 
Claims 3, 10-14, 16 and 19-20 (Original)
Claims 21-25 (New)
Claims 4, 7-9 and 17 (Canceled)

Allowable Subject Matter
Claims 1-3, 5-6, 10-16 and 18-25 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a voltage feedback unit comprising a first voltage feedback unit and a second voltage feedback unit, the voltage feedback unit is configured to receive the output voltage and to send a feedback signal to the modulating unit when magnitude of the output voltage reaches a preset value;
wherein the first voltage feedback unit comprises a first voltage sampling unit and an operational amplifier, the first voltage sampling unit is configured to sample the output voltage based on a first resistor and a second resistor and take a voltage obtained after division of the second resistor as a sampled voltage output by the first voltage sampling unit;
wherein the second voltage feedback unit comprises a second voltage sampling unit and the operational amplifier, the second voltage sampling unit is configured to sample the output voltage based on a third resistor and a fourth resistor and take a voltage obtained after division of the fourth resistor as a sampled voltage output by the second voltage sampling unit;
a switch unit for switching between the first voltage feedback unit and the second voltage feedback unit; the modulating unit being configured to modulate the first voltage to generate the second voltage according to the feedback signal; and
a control unit, configured to: communicate with a device to-be-charged to adjust output power of the power supply circuit, to make at least one of the output voltage and output current of the power supply circuit match a present charging stage of a battery of the device to-be-charged; and control, through the switch unit, the operational amplifier to receive the sampled voltage output by the first voltage sampling unit, when the first voltage feedback unit is currently in use, or control, through the switch unit, the operational amplifier to receive the sampled voltage output by the second voltage sampling unit, when the second voltage feedback unit is currently in use.”, in combination with all other elements recited in claim 1.
Claims 2-3, 5-6 and 10-14 are also allowed as they further limit allowed claim 1.
Regarding claim 15, prior arts do not suggest or teach, among other claimed allowable features, “a voltage feedback unit, comprising: a first voltage feedback unit, configured to limit the output voltage to a first voltage range together with the modulating unit, wherein the first voltage feedback unit comprises a first voltage sampling unit and an operational amplifier, and the first voltage sampling unit is configured to sample the output voltage based on a first resistor and a second resistor and take a voltage obtained after division of the second resistor as a sampled voltage output by the first voltage sampling unit;
a second voltage feedback unit, configured to limit the output voltage to a second voltage range together with the modulating unit, the second voltage range being different from the first voltage range, wherein the second voltage feedback unit comprises a second voltage sampling unit and the operational amplifier, and the second voltage sampling unit is configured to sample the output voltage based on a third resistor and a fourth resistor and take a voltage obtained after division of the fourth resistor as a sampled voltage output by the second voltage sampling unit; 
a switch unit; and 
a control unit, configured to: select, through the switch unit, one of the first voltage feedback unit and the second voltage feedback unit for use according to a number of cells coupled in series in a device to-be-charged; and control, through the switch unit, the operational amplifier to receive the sampled voltage output by the first voltage sampling unit, when the first voltage feedback unit is currently in use, or control, through the switch unit, the operational amplifier to receive the sampled voltage output by the second voltage sampling unit, when the second voltage feedback unit is currently in use.”, in combination with all other elements recited in claim 15.
Claims 16 and 18-20 are also allowed as they further limit allowed claim 15.
Regarding claim 21, prior arts do not suggest or teach, among other claimed allowable features, “a voltage feedback unit comprising a first voltage feedback unit and a second voltage feedback unit, configured to receive the output voltage, and to send a feedback signal to the modulating unit when magnitude of the output voltage reaches a preset value,
wherein the first voltage feedback unit comprises a first voltage sampling unit and an operational amplifier, and the first voltage sampling unit is configured to sample the output voltage based on a first resistor, a second resistor, and a third resistor and take a voltage obtained after division of both the second resistor and the third resistor as a sampled voltage output by the first voltage sampling unit; and 
wherein the second voltage feedback unit comprises a second voltage sampling unit and the operational amplifier, and the second voltage sampling unit is configured to sample the output voltage based on the first resistor and the second resistor and take a voltage obtained after division of the second resistor as a sampled voltage output by the second voltage sampling unit;
a switch unit for switching between the first voltage feedback unit and the second voltage feedback unit, wherein the modulating unit is configured to modulate the first voltage to generate the second voltage according to the feedback signal; and 
control, through the switch unit, the operational amplifier to receive the sampled voltage output by the first voltage sampling unit, when the first voltage feedback unit is currently in use, or control, through the switch unit, the operational amplifier to receive the sampled voltage output by the second voltage sampling unit, when the second voltage feedback unit is currently in use.”, in combination with all other elements recited in claim 21.
Claims 22-25 are also allowed as they further limit allowed claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 23, 2021